Citation Nr: 0005249	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  93-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits, to include the 
issue of the proper creation of the overpayment, will be the 
subject of a separate decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the New 
York, New York RO which, in pertinent part, determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for entitlement to service connection for 
PTSD.

The Board notes that before the issue of reopening a claim 
arises, it first must be determined that there was a final 
determination on the claim.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).  The decision 
that follows will address whether a final determination on 
the claim of service connection for PTSD has been made.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied by rating action in October 1985; the 
veteran was notified of this denial by letter dated in 
November 1985.

2.  A Notice of Disagreement challenging the RO's decision 
was received in November 1985.

3.  In December 1985, the RO issued a Statement of the Case 
(SOC) to the veteran.

4.  During an April 1986 personal hearing, the veteran 
expressed his desire to appeal the issue of entitlement to 
service connection for PTSD; the hearing transcript 
constitutes the veteran's substantive appeal.


CONCLUSION OF LAW

A timely appeal of the RO's October 1985 rating decision was 
filed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.300, 20.301, 20.302, 20.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  The notice of disagreement must be filed 
with the VA office from which the claimant received notice of 
the determination being appealed within one year from the 
date that the agency mailed notice of the determination to 
the claimant.  Otherwise, that determination will become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201,  
20.300, 20.301, 20.302.  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the RO.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the RO mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§§ 20.202, 20.302(b), 20.303.  If the claimant fails to file 
a substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (Steinberg, J., dissenting).

In the case at hand, the New York, New York RO issued a 
rating decision in October 1985 that denied service 
connection for PTSD.  In November 1985, the RO 

sent a letter to the veteran informing him of the decision 
and advising him that he had one year from the date of the 
letter to initiate an appeal by filing a notice of 
disagreement.  In November 1985, the New York RO received a 
Notice of Disagreement from the veteran.  Thereafter, the RO 
issued a SOC in December 1985.  During an April 1986 personal 
hearing, the veteran expressed his desire to appeal the issue 
of entitlement to service connection for PTSD.  The Board 
finds that the hearing transcript is sufficient to constitute 
a timely filed substantive appeal, as the veteran's testimony 
was taken within the remainder of the one-year period from 
the mailing of the 1985 determination being appealed.  See 
38 C.F.R. §§ 20.202, 20.302.  As a result, the RO's October 
1985 decision is not final, and the veteran's claim must be 
adjudicated on a de novo basis.


ORDER

As the appellant filed a timely appeal of the RO's October 
1985 rating decision denying entitlement to service 
connection for PTSD, the appellant's claim was not finally 
denied and the claim remains pending.  To this extent, the 
appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.

As noted above, the veteran filed a timely appeal of the RO's 
October 1985 rating decision denying entitlement to service 
connection for PTSD.  Thereafter, the RO issued a SSOC in 
September 1986 and again in October 1986; however, the case 
was never forwarded to the Board for adjudication.

Recently, the veteran attempted to reopen his claim for 
service connection for 
PTSD.  It is noted that additional evidence (including 
numerous treatment records) 

was received subsequent to the issuance of the statements of 
the case, which has not been reviewed by the RO.  The Board 
notes that the appellant did not specifically waive RO 
consideration of this additional evidence.  Since 
consideration of this evidence by the RO was not waived, the 
RO must be given the opportunity to review this evidence 
before the Board can enter a decision.  See 38 C.F.R. 
§ 20.1304(c).

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

The RO should review the claim for 
service connection for PTSD in light of 
all the evidence of record, including 
evidence obtained subsequent to the 
statements of the case, and adjudicate 
the claim on a de novo basis.  If the 
claim is denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case addressing the merits of the claim.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

